Citation Nr: 1143752	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for right foot disability.

6.  Entitlement to service connection for a left elbow disability.

7.  Entitlement to service connection for damaged teeth.

8.  Entitlement to service connection for a shoulder disability.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.  He had additional service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

During the pendency of this appeal, in a June 2008 statement, the Veteran indicated that his claims of service connection for hypertension, heart disability, right foot disability, left elbow disability, damaged teeth, shoulder disability, and low back disability were secondary service connection claims based on PTSD and should not be characterized in any other way.  He has also argued that certain disability is attributable on a secondary basis to his eye problems.  Accordingly, the Board will address these issues as secondary service connection claims.

In January 2010, the Veteran requested an in-person hearing.  In April 2010, he was scheduled for a hearing before member of the Board, in Washington, D.C., to be conducted in July 20101.  In an April 23, 2010, statement, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board finds that he Veteran's request for a hearing has been withdrawn.

(The decision below addressed the Veteran's claims of service connection for a right foot and left elbow disabilities.  The remainder of the Veteran's claims are addressed in the remand that follows the Board's decision.)  


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed right foot disability.

2.  The Veteran does not have a currently diagnosed left elbow disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The Veteran does not have a left elbow disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2006).

As noted in the introduction above, the Veteran does not contend that his claimed right foot and left elbow disabilities are directly related to service; the record similarly does not reasonably raise the theory of direct service connection.  Rather, the Veteran asserts that he has foot and elbow disabilities related to his PTSD and eye disability.  Specifically, he states that his PTSD renders him incapable of appreciating the dangers of a given situation, thus causing him to engage in risky activities and that his frequent double vision and problems with depth perception resulting from his eye disability has caused several accidents and injuries.

Here, although the Veteran's claims of service connection for PTSD and an eye disability are being remanded for further development, the Board finds that it need not delay adjudication of his claims of service connection for right foot and left elbow disabilities because the outcome of these claims turns not on whether service connection for PTSD and an eye disability is ultimately established, but rather, on whether the evidence demonstrates a current right foot or left elbow disability.  

A review of the Veteran's post-service medical records shows treatment for his left elbow in November 1997.  It was noted that the Veteran bumped his left elbow on some metal equipment while working.  His elbow was swollen and painful.  X-rays were negative for fracture or evidence of a bony abnormality.  The Veteran was treated with ice and ibuprofen and an impression of left elbow contusion was made.  It was noted that the Veteran should follow up if no improvement was made.  The post-service medical records are otherwise silent for treatment related to the left elbow and the Veteran has not indicated that he received any additional treatment.  Nor has the Veteran indicated that he currently experiences left elbow symptoms and the record is silent for a current diagnosis of a left elbow disability.

A review of the Veteran's post-service treatment records is also silent for any evidence of a right foot disability.  Although the Veteran asserted that he was treated by private physician, J.L., MD., for a foot injury in 1992, an October 2006 report of contact indicates that Dr. J.L.'s office responded to a request for records via telephone stating that they had no records for the Veteran and that he was not seen at that facility.  Further, the Veteran has not indicated the nature of his right foot injury or disability; nor does the record contain complaints related to the right foot or a current diagnosis of a right foot disability.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a diagnosed right foot or left elbow disability.  Although the Veteran has stated that he previously sustained an injury to his right foot and the record shows prior treatment related to the left elbow, there is no evidence that the Veteran has, at any point since filing his claim, had a diagnosed right foot or left elbow disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the disease is later cured).

The Board notes that lay evidence may be sufficient to establish a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current diagnosis.  Rather, he has asserted only that he previously sustained injury to his right foot and left elbow.  As such, he has presented no lay evidence of a current disability.

The Board also notes that the Veteran has not been afforded VA medical examinations in connection with his claims of service connection for right foot and left elbow disabilities.  However, before VA's duty to provide a medical examination is triggered, there must be competent evidence of either a current disability or persistent or recurrent symptoms of a disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, and as will be discussed in greater detail below, the Veteran has proffered no evidence of either a current right foot or left elbow disability or of continuity of right foot or left elbow symptomatology.  Accordingly, VA examinations were not warranted in connection with the Veteran's claims of service connection for right foot and left elbow disabilities.  Id.  Thus, in the absence of proof of currently diagnosed disabilities, the Board finds that service connection for right foot disability and left elbow disability may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection for a left elbow disability in August 2005.  The Veteran was contacted in March 2006 for the purpose of clarifying his claims.  At that time, it was noted that the Veteran was seeking service connection for, among other things, a left elbow disability and a right foot disability, both claimed as secondary to PTSD and an eye disability.  In April 2006, the RO sent to the Veteran a letter notifying him of the evidence required to substantiate his claims for service connection.  That letter did not, however, contain the specific requirements for substantiating a claim of service connection on a secondary basis.  The Board finds, however, that the Veteran has demonstrated actual knowledge of the evidence required to substantiate his claims on a secondary basis.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (holding that notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate a claim).  "Actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim."  Vasquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).

Here, the Veteran has submitted numerous lay statements to the effect that his left elbow and right foot disabilities were caused by his PTSD and eye disability.  The Veteran has stated his belief that his PTSD renders him incapable of appreciating the danger of given situation, which has resulted in an injury to his left elbow.  He further asserted that his eye disability has caused to him to trip, fall, or walk into things, which has resulted in numerous injuries, including an injury to his right foot.  Moreover, in a June 2008 statement, the Veteran specifically indicated that he was claiming service connection for right foot and left elbow disabilities secondary to his PTSD and eye disability, stating: "Do not represent them in any other manner."  

The Veteran has raised no argument with regard to a notice error made in this case. Further, given the Veteran's specific statements regarding his theories of service connection, the Board finds that the Veteran has demonstrated actual knowledge of the information and evidence needed to substantiate his claims of service connection on a secondary basis.  Thus, the Board finds that the Veteran had a meaningful opportunity to participate in the development of his claim.  See Mlechick, supra.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs and post-service treatment records.  The Veteran was also afforded the opportunity to present testimony before a member of the Board, but cancelled his request to do so.  The Board notes that although the Veteran was not specifically informed of Dr. J.L.'s negative response to a request for records pertaining to the Veteran, the Veteran was not prejudiced by that failure because this case turns on whether the Veteran has presented evidence of a disability during the pendency of the claim.  Here, the Veteran reported that he was treated by Dr. J.L. for a foot injury in 1992.  As noted above, the Veteran has not asserted that he has a current right foot disability.  

The Board has also considered whether a VA examination was required in connection with the Veteran's claim of service connection for a right foot disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As stated above, there is no evidence that the Veteran has a currently diagnosed right foot or left elbow disability.  There is also no evidence that the Veteran currently experiences persistent or recurrent symptoms of a right foot or left elbow disability.  Accordingly, the Board finds that there is no credible evidence of continuity of symptomatology so as to warrant medical examinations in connection with the Veteran's claims of service connection for right foot disability and left elbow disability.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Thus, there is no requirement to obtain VA medical examinations in this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

ORDER

Service connection for a right foot disability is denied.

Service connection for a left elbow disability is denied.



REMAND

In August 2005, the Veteran filed a claim for VA disability compensation, seeking service connection for PTSD and an eye disability.  He is also seeking service connection for a dental disability and hypertension secondary to PTSD and for heart disease, which he asserts has been caused or aggravated by his hypertension.  He seeks service connection for a low back disability, which he claims has been aggravated by his eye disability, and a bilateral shoulder disability, also secondary to his PTSD and eye disability.  Lastly, the Veteran seeks TDIU.

Regarding his claim of service connection for an eye disability, the Veteran asserts that during the fall of 1971, while stationed aboard the USS Wasp, he was working as a member of a corrosion control team when a small bottle of acid was kicked over and acid was splashed into his eye.  He states that he was rushed to sick bay where his eye was immediately flushed out.  The Veteran reports that he then underwent a procedure whereby his cornea was cut and his eye was flushed out from behind the first membrane.  He states that he was given antibiotics and an eye patch to wear for several weeks.  Since that time, the Veteran reports problems with double vision.  He states that he then developed a problem with depth perception.  The Veteran further reports that in 1995, he was diagnosed as having amblyopia.  The Veteran reports that he was told at the time of that diagnosis that his eye disability was most likely due to the damage to his eye that had occurred in service.

The Veteran's STRs contain an April 1971 treatment entry showing complaints of burning eyes.  They are otherwise silent for an injury or treatment related to the eyes.  His post-service medical records contain a July 1995 private record wherein it was noted that the Veteran had been referred to a private ophthalmology clinic by a Sears Vision clinician who had thought that a small linear scar on the Veteran's left cornea might be related to his diplopia.  The private ophthalmologist found, however, that the Veteran did not present with monocular diplopia, but rather, appeared to have a small exophoria.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  As the evidence establishes a currently eye disability, and there is evidence showing treatment related to the eyes in service, as well as evidence suggesting that the Veteran's claimed eye disability may be associated with service, the Board finds that the 'low threshold' necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the claim of service connection for an eye disability must be remanded for VA medical examination that addresses the nature and etiology of the Veteran's current eye disability.  

The Board notes that although the Veteran's STRs do not indicate specific treatment for acid in his eyes or show that he underwent any type of surgical procedure, the Veteran is competent to report the occurrence of such injury and treatment.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that any current eye disability is attributable to the Veteran's active military service.  In doing so, the examiner should consider the Veteran's specific assertions with regard to his claimed in-service eye injury and be asked to comment on the likelihood that any eye disability is related to the injury in service, as described by the Veteran.  The examiner should also specifically comment on whether the cutting of the cornea, as described by the Veteran, is consistent with the typical treatment one might receive for acid splashed in the eye, as reported by the Veteran.  The examiner should also comment on whether the Veteran's eye disability is of the type that would cause him fall or walk into things, resulting in the type of orthopedic injuries claimed by the Veteran (aggravation of a pre-existing low back disability and a bilateral shoulder disability).

As to the Veteran's claim of service connection for PTSD, the Board notes that the record contains private diagnoses of PTSD and shows treatment for PTSD during the pendency of the Veteran's claim.  The record also contains evidence suggesting that the Veteran did not meet the criteria for a diagnosis of PTSD or that his PTSD was in remission.

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2011).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3). 

Initially, the Board notes that there is no evidence that the Veteran engaged in combat with an enemy force.  In fact, the Veteran himself has not asserted that he engaged in combat.  As to the Veteran's claimed stressors, it is unclear whether any of his claimed stressors are related to his fear of hostile military or terrorist activity.  The Veteran has set forth a multitude of stressors, some of which relate to his plane being hit and fear of crashing, although it is unclear whether those hits were the result of hostile military activity.  

Given the facts of this case, and the conflicting evidence of record regarding a diagnosis of PTSD, as well as the fact that the agency of original jurisdiction (AOJ) has determined that many of the Veteran's claimed stressors are unverifiable by official sources, the Board finds that, in order to properly assess the Veteran's service connection claim, the matter must be remanded for the Veteran to undergo psychological testing with a view toward determining a current diagnosis for the Veteran.  The Veteran should also be afforded a VA examination is order to determine whether the Veteran has PTSD, or any other identified acquired psychiatric disorder, that is related to service.  

Further, the examiner should be asked to comment on whether the Veteran's PTSD, if diagnosed, manifests itself in such a way so as to render the Veteran incapable of appreciating the dangers of a given situation, thus causing him to engage in risky activity resulting in the various orthopedic disabilities.  (As noted above, the Veteran is seeking service connection for a bilateral shoulder disability secondary to PTSD.)  The examiner should also comment on the Veteran's assertion that his PTSD causes him to clench and grind his teeth, resulting in damage to his teeth.

The Veteran should be scheduled for an examination in connection with his claims of service connection for hypertension and heart disease.  The VA examiner should be asked to opine as to whether it is at least as likely as not that the Veteran's PTSD caused or made chronically worse the Veteran's diagnosed hypertension and whether it is at least as likely as not that the Veteran's PTSD or hypertension caused or made chronically worse any diagnosed heart condition. 

The Board notes that one the Veteran's claimed stressors is that he was sexually assaulted on more than one occasion by fellow servicemembers.  As the present case involves allegations of a personal assault, it falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17, of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The M21-1MR also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought. 

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

The Board notes that 38 C.F.R. § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

In this case, a review of the record reflects that in October 2005, the Veteran was sent notice on how to substantiate his PTSD claim.  That notice indicated that he should identify any possible sources of information and evidence such as police reports or medical treatment records for assault or rape and should send supporting statements from any individuals with whom he may have discussed the incident.  Although that notice apprised the Veteran of some alternate sources that could help to corroborate the claimed in-service personal assault stressor, the Board finds that, in light of the requirements of under 38 C.F.R. § 3.304(f)(5), a more comprehensive notice letter is required.  As such, the Board finds that, on remand, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5)  and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  The AOJ must also provide the Veteran and his representative with the language of the new regulation found at 38 C.F.R. 3.304(f)(3)

Also on remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his claims of service connection for hypertension, heart disease, a bilateral shoulder disability, a dental disability, and a low back disability on a secondary basis.

VA's duty to assist also requires "mak[ing] reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Here, the record shows that during the pendency of the Veteran's claim, he was being treated for PTSD by B.C. at the Dean Clinic in Madison, Wisconsin.  Although the AOJ sought to obtain records of such treatment, the Dean Clinic records associated with the claims folder, while referencing treatment for PTSD by B.C., do not contain records specific to treatment by B.C.  The Board finds that records related to treatment or therapy for the Veteran's PTSD during the appeal period are relevant to the Veteran's claim of service connection for PTSD and as such, a complete record, which includes all records of the Veteran's treatment, to include records related to his PTSD treatment at the Dean Clinic, is required so that the adjudication of the Veteran's claim is a fully informed one.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  If, on remand, it is determined that records specifically related to the Veteran's PTSD treatment at the Dean Clinic by B.C. are nonexistent or unattainable, the Veteran must be notified of that determination in compliance with 38 C.F.R. § 3.159(e).

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, action on that issue is deferred pending the completion of the development action set forth below.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must send to the Veteran a corrective VCAA notice letter that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  The Veteran must be specifically informed of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(5). (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)

The AOJ must also provide the Veteran and his representative with the language of the new regulation found at 38 C.F.R. § 3.304(f)(3).

The AOJ should also specifically notify the Veteran of the information and evidence necessary to substantiate his claims of service connection for hypertension, heart disease, a shoulder disability, a dental disability, and a low back disability on a secondary basis.  

The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The Veteran's claim for service connection for PTSD must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged personal assault, to include any other evidence corroborating the incident.  The Veteran must also be invited to submit statements from fellow service members or others who might help establish the occurrence of his alleged personal assault.

A letter must be prepared asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority should be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.

Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

3.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence pertinent to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The AOJ should contact the Dean Clinic in Madison, Wisconsin, with a request that copies of any and all records of treatment or examination of the Veteran by B.C. on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.

If it is determined that the records of the Veteran's treatment by B.C. are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

4.  After the development in paragraph 3 above is complete, the Veteran should be scheduled for a VA examination in connection with his claim of service connection for an eye disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should determine the nature of any current eye disability and provide an opinion as to whether the Veteran's currently diagnosed eye disability is at least as likely as not related to his period of military service.  The examiner should consider the Veteran's specific assertions with regard to his claimed in-service eye injury and comment on whether the Veteran's current eye disability is related to the injury in service, as described by the Veteran.  The examiner should also specifically comment on whether the treatment (the slicing of the Veteran's cornea and flushing of the eye from behind the first membrane), as described by the Veteran, is consistent with the typical treatment one would receive if acid was splashed in an eye.  As part of the opinion, the examiner must identify the medical reasons to accept or reject the Veteran's statements regarding his in-service injuries, treatment, and continuity of symptoms since service.  

The examiner should also comment on whether the Veteran's eye disability is of the type that would cause him fall or walk into things, resulting in the type of orthopedic injuries claimed by the Veteran (aggravation of a pre-existing low back disability and a bilateral shoulder disability).

If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

5.  After the development requested in paragraphs 1 through 3 above is completed, the AOJ should schedule the Veteran for a VA examination in connection with his claim for service connection for PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  

The examiner must comment on the Veteran's alleged service-related stressors and identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner must also specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

The examiner should also comment on whether the Veteran's PTSD, if diagnosed, manifests itself in such a way so as to render the Veteran incapable of appreciating the dangers of a given situation, thus causing him to engage in risky activity resulting in a shoulder disability.  The examiner should comment on the Veteran's assertion that his PTSD causes him to clench and grind his teeth, resulting in damage to his teeth.

6.  The Veteran should be scheduled for a VA examination in connection with his claims of service connection for hypertension and heart disease.  The examiner should be asked to opine as to whether it is at least as likely as not that any PTSD caused or made chronically worse the Veteran's diagnosed hypertension and whether it is at least as likely as not that the Veteran's PTSD or hypertension caused or made chronically worse any diagnosed heart disability.  All opinions should be explained in detail with reference to medical authority and the available record as necessary to support the opinions.

7.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

8.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


